COURT OF APPEALS OF VIRGINIA


              Present: Judges Malveaux, Fulton and Friedman
UNPUBLISHED



              LAWRENCE RICARDO NICHOLSON
                                                                               MEMORANDUM OPINION*
              v.     Record No. 1319-21-1                                          PER CURIAM
                                                                                  AUGUST 30, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                                             Christopher W. Hutton, Judge

                               (Charles E. Haden, on brief), for appellant.

                               (Jason S. Miyares, Attorney General; Robin M. Nagel, Assistant
                               Attorney General, on brief), for appellee.


                     Lawrence Ricardo Nicholson (“appellant”) appeals a November 15, 2021 order sentencing

              him to five years’ incarceration with two years suspended after being convicted by the trial court of

              felony hit and run.1 On appeal, he argues that the court abused its sentencing discretion by failing to

              give adequate weight to his mitigating evidence and thus imposed a sentence that was “unduly

              harsh” and “disproportionate.” After examining the briefs and record in this case, the panel

              unanimously holds that oral argument is unnecessary because “the dispositive” issue in this appeal

              has been “authoritatively decided, and the appellant has not argued that the case law should be

              overturned, extended, modified, or reversed.” Code § 17.1-403(ii)(b); Rule 5A:27(b).

              Accordingly, we affirm the trial court’s judgment.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                      The trial court also convicted appellant of driving under the influence and possession of
              heroin. Appellant does not challenge those convictions on appeal. Appellant also did not
              challenge on appeal the revocation of a previously suspended sentence.
                                          BACKGROUND

       “In accordance with familiar principles of appellate review, the facts will be stated in the

light most favorable to the Commonwealth, the prevailing party at trial.” Poole v. Commonwealth,

73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)). In

doing so, we discard any of appellant’s conflicting evidence, and regard as true all credible evidence

favorable to the Commonwealth and all inferences that may reasonably be drawn from that

evidence. Gerald, 295 Va. at 473.

       Before accepting appellant’s guilty plea, the court conducted a thorough colloquy to

ensure that he understood the implications of pleading guilty. Appellant affirmed that he

understood that by pleading guilty, he waived his right to a trial by jury, not to incriminate

himself, to confront the witnesses against him, and to appeal certain decisions of the court.

Appellant also acknowledged that he had discussed the charge and the potential sentence with his

attorney and decided for himself to plead guilty because he was, in fact, guilty. Appellant

declined the opportunity to ask the court any questions. The court accepted appellant’s plea,

finding that it was made “freely, voluntarily, with knowledge and intelligence.”

       The Commonwealth proffered that appellant crashed into the rear of a vehicle, causing

“severe injuries” to the other driver, and “sped” away from the accident scene. Witnesses to the

crash followed appellant’s vehicle and were able to detain him until police officers arrived. The

officers determined that appellant was intoxicated and found in his vehicle a straw with a white

substance on it, which subsequent laboratory testing determined was heroin. Based on

appellant’s plea and the proffered evidence, the court convicted appellant of felony hit and run.

       At the sentencing hearing, appellant testified that he “accepted responsibility” for his

actions and was “[v]ery” remorseful. He became addicted to opiates due to pain after a

workplace injury and spinal surgery in 1994 which left him disabled. After twenty years, his

                                                -2-
doctors ceased prescribing painkillers and he began using heroin and in time, amassed a

“substantial” criminal record, including many offenses of driving after revocation and obtaining

money by false pretenses. Although he had been in various drug treatment programs since 2017,

and had enjoyed some periods of success, he also had experienced some relapses. Appellant had

used heroin just before the accident but had been drug-free “going on eight months” and “a lot of

good things” were happening in his life that made him want to stay sober. He had been denied

entry into one treatment program because of a recent surgery. He was also denied entry into

drug court because of the injuries caused in the current incident. Appellant was “very

disappoint[ed]” because he believed “without a shadow of a doubt that [he] would have

completed” the drug court program.

        Appellant argued that his drug use was not for his “amusement” but caused by the pain

from his injury and subsequent surgery. He asked the court to sentence him at the low end of the

discretionary sentencing guidelines2 and consider ordering probation and a drug treatment

program. The Commonwealth argued that appellant endangered the community by using drugs

and driving, that he caused the victim to suffer “significant pain,” and that a three-year sentence

was appropriate. The Commonwealth acknowledged that appellant had “taken advantage of

multiple drug counseling programs” but argued that they “did not work” and thus he was “not

amenable to drug treatment.”

        In allocution, appellant apologized for his actions, said that he did not remember what

happened, and acknowledged that he “made a lot of bad decisions” in life. He acknowledged

that he had committed numerous offenses but emphasized that he had never hurt anyone before




        2
            The discretionary sentencing guidelines recommended a sentence of one to two years in
jail.
                                                -3-
the current incident. Appellant explained that he was taking a non-narcotic prescription

medicine, which effectively relieved his pain, and still desired to get help for his drug addiction.

       The court found that the incident and appellant’s history were “deeply troubling.” The

court acknowledged that “some” of appellant’s history was “not of his doing” but found that

“much” was “by his choice.” Further, appellant “took a chance driving this vehicle after buying

these drugs,” and that choice caused “severe[] and undeserving[]” injuries to the victim. After

considering the evidence, sentencing guidelines, and argument, the court sentenced appellant to

five years’ incarceration for felony hit and run, with two years suspended, for an active sentence

of three years. This appeal follows.

                                            ANALYSIS

       Appellant argues that the court abused its discretion by imposing a three-year active

sentence despite his “appropriate remorse” and the “mitigating factors such as” his “constant

pain arising from a spinal operation.” Further, appellant contends that the “shock of the

accident” gave him “new commitment” to remain “clean and sober” and that he would be

successful if given opportunity for treatment of his pain-driven addiction. Nonetheless, the court

disregarded his pleas for mercy and imposed a sentence that was “disproportionate” and “an

unwarranted departure above the guidelines.” He argues that the court “ignored the factors

warranting mercy,” such as his pain and the mitigating circumstances. Thus, he contends, the

sentence was “arbitrary and unduly harsh and did not further the goal of rehabilitation.”

       “The sentencing guidelines are advisory only and do not require trial courts to impose

specific sentences.” Runyon v. Commonwealth, 29 Va. App. 573, 577-78 (1999). Accordingly, a

judge’s failure to follow the sentencing guidelines is not “reviewable on appeal.” Code

§ 19.2-298.01(F). Additionally, this Court declines to engage in a proportionality review in

cases that do not involve life sentences without the possibility of parole. Cole v. Commonwealth,

                                                -4-
58 Va. App. 642, 654 (2011). “It lies within the province of the legislature to define and classify

crimes and to determine the punishments for those crimes.” DePriest v. Commonwealth, 33

Va. App. 754, 764 (2000). “No punishment authorized by statute, even though severe, is cruel

and unusual unless it is one ‘prescribing a punishment in quantum so severe for a comparatively

trivial offense that it would be so out of proportion to the crime as to shock the conscience . . . .’”

Id. (quoting Hart v. Commonwealth, 131 Va. 726, 745 (1921)). Appellant’s offense was not

trivial, and his sentence does not shock the conscience.

       “We review the trial court’s sentence for abuse of discretion.” Scott v. Commonwealth,

58 Va. App. 35, 46 (2011). It is well-established that “when a statute prescribes a maximum

imprisonment penalty and the sentence does not exceed that maximum, the sentence will not be

overturned as being an abuse of discretion.” Minh Duy Du v. Commonwealth, 292 Va. 555, 564

(2016) (quoting Alston v. Commonwealth, 274 Va. 759, 771-72 (2007)). “[O]nce it is

determined that a sentence is within the limitations set forth in the statute under which it is

imposed, appellate review is at an end.” Thomason v. Commonwealth, 69 Va. App. 89, 99

(2018) (quoting Minh Duy Du, 292 Va. at 565). Here, appellant’s sentence was within the range

set by the legislature. See Code §§ 18.2-10(e) and 46.2-894 (providing that a violation that

causes bodily injury is a Class 5 felony punishable by incarceration for “not less than one year

nor more than 10 years”).

       It was within the trial court’s purview to weigh the mitigating evidence appellant

presented. Keselica v. Commonwealth, 34 Va. App. 31, 36 (2000). “Criminal sentencing

decisions are among the most difficult judgment calls trial judges face.” Minh Duy Du, 292 Va.

at 563. “Because this task is so difficult, it must rest heavily on judges closest to the facts of the

case—those hearing and seeing the witnesses, taking into account their verbal and nonverbal

communication, and placing all of it in the context of the entire case.” Id. Here, the record

                                                 -5-
demonstrates that the trial court “considered” the mitigating evidence appellant cites on appeal and

acknowledged that some of appellant’s “deeply troubling” history was “not of his doing.” Balanced

against that evidence, however, was the “severe[] and undeserving[]” injuries appellant inflicted on

the victim by choosing to take “a chance driving this vehicle after buying these drugs.” After

considering all the circumstances, the court imposed the sentence that it deemed appropriate.

That sentence “does not exceed [the statutory] maximum,” and our task is complete. Id. at 564;

see also Thomason, 69 Va. App. at 99 (“Appellant’s sentence was within the statutory range, and

our task is complete.”).

                                          CONCLUSION

       For the foregoing reasons, the trial court’s judgment is affirmed.

                                                                                           Affirmed.




                                                -6-